Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Applicant's amendments and accompanying remarks filed on August 11, 2021 have been entered and considered. Claims 13 – 16 and 20 – 22 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn all rejections as detailed in Office action dated May 11, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 



Claims 13 – 16 and 20 – 22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over allowed claims 5, 11, 13, 15 – 16 and 22 of US Patent 10,272,621 B2. Although the conflicting claims are not identical, they are not patentable distinct from each other. In the instant case, claim 13 of the US Patent mentioned just above includes all limitations in independent claim 13 of this application. Claim 5 includes all limitations in 14 and 20 of this application. Claims 15 and 16 include all limitations in claims 15 and 16 respectively of the instant application. Claims 11 and 22 include all limitations in claims 22 and 21 respectively of this application   
Response to Arguments
Applicant's amendments and accompanying remarks filed on August 11, 2021 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn all rejections as detailed in Office action dated May 11, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO E. LOPEZ whose telephone number is (571)270-1150.  The examiner can normally be reached on 9AM-5PM M-F. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571 272 7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786